Citation Nr: 0506326	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-28 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of basal 
cell carcinomas, multiple areas of the body.

2.  Entitlement to an increased (compensable) rating for 
postoperative residuals of an excision of a basal cell 
carcinoma, of the right cheek, peri-auricular area. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had over 26 years of active duty terminating with 
his retirement in June 1984.  

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The issue of entitlement to a compensable rating for 
postoperative residuals of an excision of a basal cell 
carcinoma, of the right cheek, peri-auricular area is 
REMANDED to the RO via the AMC in Washington, D.C.


FINDINGS OF FACT

1.  Service connection is in effect for postoperative 
residuals of an excision of a basal cell carcinoma, of the 
right cheek, peri-auricular area.  

2.  Basal cell carcinoma, multiple areas of the body 
manifested after service, are of service origin.   


CONCLUSION OF LAW

Residuals of multiple basal cell carcinomas were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA's obligation to assist and includes an enhanced duty to 
notify a claimant of information and evidence necessary to 
substantiate a claim for VA benefits.  VA shall inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the veteran was provided with a copy of the 
pertinent rating decision, a statement of the case, a 
supplemental statement of the case (SSOC), and a June 2002 
VCAA notice letter.  Because the decision below is fully 
favorable to the veteran, the Board deems that VA has 
satisfied both its duty to notify and to assist the veteran.  
Thus, adjudication of this appeal poses no risk of unfair 
prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records reflect that in May 
1980 basal cell carcinoma was discovered and excised from the 
right cheek area.  In June 1980, a cystic lesion was excised 
from the left anterior neck area, which was not malignant.  

In December 1984, the RO granted service connection for basal 
cell carcinoma of the right cheek and assigned a 
noncompensable rating under Diagnostic Code 7800.  

If record are VA outpatient reports dated from 1993 to 2004 
that note multiple excisions of basal cell carcinoma of the 
chin, neck, shoulders, chest, back, arms, and right calf at 
various times since active service.  

In October 2003, the veteran underwent a VA examination of 
the scars and skin.  The scars examination report reflects 
that the physician reviewed the record and noted a history of 
multiple skin lesions, skin cancer, basal cell carcinoma, 
squamous cell carcinoma, and melanoma.  The veteran was 
currently symptom-free, except for multiple scars, measured 
and described in the report.  

The October 2003 VA skin examination report reflects that 
during active service a basal cell carcinoma nodule was 
removed from the right cheek and that a suspicious lesion was 
removed from the neck.  There currently was no cyst, pus-
filled lesion, or acne.  The diagnosis was significant 
history of skin cancer of multiple type, basal cell 
carcinoma, squamous cell carcinoma, and melanoma, last 
occurring on July 17, 2003.  The physician wrote, "The 
patient also has a significant history of Agent Orange 
exposure, possibly contributing to multiple episodes of skin 
cancer."

In January 2005, the veteran testified before the undersigned 
member of the Board that he was exposed to a lot of sunlight 
and Agent Orange, having served in Vietnam.  He felt that all 
of his cancer excision scars should be service-connected.  He 
testified facial and other scars were disfiguring, adherent, 
changed color in cold weather, and remained white while 
surrounding skin tanned.  He testified that an eyebrow scar 
was numb, a cheek scar was painful when he moved his mouth 
while eating, and that another cheek scar bled and was 
painful.  He testified that he now wore a beard because 
shaving had cut chunks of skin from a scar.  He felt that the 
scars were functionally impairing because of numbness and 
pain.  He noted that his physician had said that all the skin 
scars were related to the original one.  His representative 
argued that several of the characteristics of disfigurement 
were shown.  

 Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

"Chronic diseases" as defined at 38 C.F.R. § 3.307 and 
3.309 include all malignant tumors.  38 C.F.R. § 3.309(a) 
(2004).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The service medical records show that the veteran was treated 
for basal cell carcinoma, of the right cheek, peri-auricular 
area, a disability for which service connection has been 
granted.  Following service he developed basal cell 
carcinomas involving multiple areas of his body.  The Board 
finds that the underlying pathology resulting in the in 
service basal cell carcinoma is the same process which caused 
the post service basal cell carcinomas.  There is no evidence 
of an intercurrent cause.  Thus, service connection for 
multiple basal cell carcinomas is warranted.  


ORDER

Entitlement to service connection for basal cell carcinomas, 
multiple areas of the body is granted.


REMAND 

As previously discussed, the Board has granted service 
connection for multiple basal cell carcinoma excision scars.  
These scars are intertwined with the claim for an increased 
rating for the service-connected right cheek scar and the 
claim must be returned for initial RO consideration.  
Additionally, subsequent to the most recent VA examinations 
in October 2003 additional VA medical records were received 
showing treatment for a lesion in the right peri-auricular 
area in June 2004.  The October 2003 VA examination of the 
scars described multiple scarring.  However, the cause of the 
scarring was not identified, that is excision of basal cell 
or other types of skin cancer, which are not service, 
connected.  As such, the Board finds that a current VA 
examination is warranted

The Board further finds that the evidence raises the issue of 
service connection for residuals of an excision of a benign 
cyst from the left side of the neck and squamous cell 
carcinoma and melanoma.  The VA examiner in October 2003 
indicated that the history of Agent Orange exposure could 
possibly contribute to the multiple episodes of skin cancer.  
The Board further finds that these issues are intertwined 
with the issue in appellate status and must adjudicated by 
the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by a 
dermatologist to evaluate the nature, 
severity, and extent of the veteran's 
service-connected scarring resulting from 
the excisions of the basal cell 
carcinomas involving multiple areas of 
the body, and the scar on the left side 
of the neck.  The examiner should also 
determine the severity and etiology of 
the squamous cell carcinoma and melanoma.  
All indicated tests deemed necessary 
should be performed.  The examiner is 
requested to identify the etiology of 
each scar.  The veteran's claims folder 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examiner is requested to provide a 
detailed description of the scars, to 
include measurements and to indicate 
whether the scars are superficial, tender 
and painful on objective demonstration or 
are poorly nourished with repeated 
ulceration (Diagnostic Codes 7803 and 
7804 in effect prior to August 22, 2002) 
or whether the scars are superficial, 
unstable, or painful (Diagnostic Codes 
7803 and 7804 in effect on August 22, 
2002).

Concerning the scars in the facial area, 
in addition to the above, the examiner is 
requested to indicate whether the scars 
are slightly disfiguring, moderately 
disfiguring, or severely disfiguring.  
The examiner should also indicate whether 
the facial scars are elevated or 
depressed on palpation, adherent to 
underlying tissue, hypo-or hyper-
pigmented, abnormal texture, whether 
there is any underlying soft tissue 
missing and whether there is gross 
distortion or asymmetry of one feature or 
paired set of features.  Color 
photographs of the facial are should be 
taken and included in the report.  

Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not the 
squamous cell carcinoma and/or melanoma 
are related to service, to include Agent 
Orange exposure.  The examiner's 
attention should be directed to the 
opinion rendered during the October 2003 
VA examination.  A complete rational for 
any opinion expressed should be included 
in the report.

2.  The RO should adjudicate the issue of 
service connection for a scar on the left 
side of the neck, squamous cell 
carcinoma, and melanoma.  If the benefit 
sought is not granted the veteran and his 
representative should be notified of the 
denial and of his appellate rights.  The 
RO is informed that these issues are not 
before the Board for appellate 
consideration until timely appealed.

3.  After all requested development has 
been completed to the extent possible, 
the RO should readjudicate the issues in 
appellate status, to include 
consideration of all evidence received 
since the December 2003 supplemental 
statement of the case and the old and 
revised rating criteria for skin and scar 
disorders.  If the benefit sought is not 
granted the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


